BROWN, Judge,
concurring.
I agree that defendant’s conviction and sentence should be affirmed with these additional comments. Defendant did not file a motion to reconsider sentence as required by LSA-C.Cr.P. Art. 881.1. Thus, defendant’s claim of receiving an excessive sentence is limited to a constitutional review. State v. Mims, 619 So.2d 1059 (La.1993); State v. Dixon, 631 So.2d 94 (La.App.2d Cir.1994). Although classified as a first felony offender, defendant had an extensive arrest and misdemeanor conviction record. Defendant received substantial benefits from his plea bargain. This sentence does not shock a sense of justice and is not unconstitutionally excessive.